Citation Nr: 1030827	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-42 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Jacksonian-type epilepsy and, if so, whether the reopened claim 
should be granted.

2.  Whether there was clear and unmistakable error (CUE) in a 
December 9, 1958 rating decision that denied service connection 
for epilepsy on the basis of failing to apply 38 U.S.C. § 354(b).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1941 to February 
1944.

An unappealed December 1958 rating decision denied entitlement to 
service connection for epilepsy.  This decision is final.  In 
2000, the Veteran requested to reopen this claim, and also raised 
a claim as to whether there was CUE in the 1958 rating decision.

This matter initially came to the Board of Veterans' Appeals 
(Board) in September 2004 on appeal from March and July 2000 
rating decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that, 
respectively, denied service connection for fracture of the back 
and "foot drop", and found that the December 9, 1958 rating 
decision denying entitlement to service connection for epilepsy 
was not based on CUE.  

In a July 2001 decision, the Board denied the claim of CUE in the 
December 1958 rating decision, but remanded the Veteran's claim 
for service connection for fracture of the back and "foot drop" 
on the basis that this claim needed further notice and/or 
development pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA).  This Board decision also found that the Veteran 
raised a claim that new and material evidence was submitted to 
reopen his previously denied claim for service connection for 
epilepsy, and referred this claim to the RO for appropriate 
action.

The Veteran appealed the Board's July 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2004, the Court vacated the Board's July 2001 decision and 
remanded the case to the Board for consideration of additional 
issues.  

In September 2004, the Board noted that, on appeal to the Court, 
the Veteran's counsel raised, for the first time, an issue as to 
whether the RO's December 9, 1958 rating decision, that denied 
service connection for epilepsy, contained CUE on the basis of 
the failure to apply former 38 U.S.C. § 354(b).  The Court's 
April 2004 Order noted that this constituted a new claim that 
required adjudication prior to appellate court review.  See Andre 
v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).  
Consequently, the Board remanded this issue to the RO for initial 
review and adjudication but, otherwise, denied the Veteran's 
claim of CUE with respect to the rating decision of December 9, 
1958.  The Veteran thereafter filed a timely appeal with this 
aspect of the Board's September 2004 decision that was affirmed 
by the Court in a Memorandum Decision in April 2007 and, later, 
by the Federal Circuit in March 2009.

While the appeal of the September 2004 decision was pending with 
the Court and Federal Circuit, the RO accomplished the action 
requested in the Board's July 2001 remand as to the Veteran's 
claim for service connection for fracture of the back and "foot 
drop."  

In a May 2007 rating decision, the RO again denied the claim for 
service connection for service connection for epilepsy and 
adjudicated the remaining CUE claim based on the failure of the 
RO to apply 38 C.F.R. § 354(b).  

Then, in an unappealed December 2009 decision, the Board denied 
the Veteran's claim of entitlement to service connection for 
fracture of the back and "foot drop" disorder.  

The Veteran perfected an appeal as to that part of the RO's May 
2007 rating decision that continued to deny his claim for service 
connection for epilepsy.  This is the only remaining issue on 
appeal.  Although, a July 2010 written statement from the 
Veteran's attorney is to the effect that the "issues before the 
Board" include entitlement to secondary service connection for 
back and foot disorders, as detailed in great length above, 
service connection for fracture of the back and "foot drop" 
disorder was denied by the Board in its unappealed December 2009 
decision.  If the Veteran wishes to file a request to reopen the 
previously denied claim, either he or his attorney should contact 
the RO and set forth the specific nature of his claim. 

This decision addresses, in pertinent part, only whether the 
evidence submitted is new and material.  Because the claim is 
reopened, and development not yet complete, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  Consistent with the instructions 
below, VA will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  On July 22, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran through his attorney requested a 
withdrawal of his appeal as to the matter of whether there was 
CUE in the December 9, 1958 rating decision that denied service 
connection for epilepsy for failing to apply 38 U.S.C. § 354(b).

2.  A December 1958 rating decision denied the issue of 
entitlement to service connection for epilepsy, on the basis that 
the evidence did not show that the epilepsy existed prior to 
service and was worsened beyond its natural course while the 
Veteran was while on active duty.  The Veteran did not perfect an 
appeal.

2.  The evidence associated with the claims file since the 
December 1958 rating decision is so significant as to warrant 
readjudication of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issue of whether there was CUE in a December 9, 
1958 rating decision that denied service connection for epilepsy 
on the basis of failing to apply 38 U.S.C. § 354(b) have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The December 1958 rating decision that denied entitlement to 
service connection for epilepsy is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  The evidence presented since the December 1958 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001), as in effect prior to 
August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of CUE Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran through his attorney has withdrawn his 
appeal as to the issue of whether there was CUE in the December 
9, 1958 rating decision that denied service connection for 
epilepsy on the basis for failing to apply 38 U.S.C. § 354(b) 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals as to the issue of 
whether there was CUE in the December 9, 1958 rating decision 
that denied service connection for epilepsy on the basis for 
failing to apply 38 U.S.C. § 354(b), and it is dismissed.

II.  Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for epilepsy and then remands 
the appeal, an exhaustive analysis of VA's attempt to comply with 
these statutes is not in order.

II.  New and Material Evidence

A December 1958 rating decision denied the issue of entitlement 
to service connection for epilepsy finding that there was no 
evidence that the Veteran had a pre-existing epileptic disorder 
that was aggravated due to service.  The Veteran did not appeal.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a), effective prior to August 29, 2001.  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).

Changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2009)).  Since the 
Veteran's request to reopen his claim was filed in February 2000, 
the regulations in effect prior to August 29, 2001 are for 
application.

Nevertheless, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has been 
submitted.

In Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), it was 
stressed that under the regulation new evidence could be material 
if that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran 's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision."  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

An application to reopen the appellant's claim was received in 
February 2000.  The evidence added to the record since the 
December 1958 rating decision includes private medical records 
and statements, dated from 2001 to 2010, service department 
records, and written statements from the Veteran and others in 
support of his claim.  Amongst these is a July 2001 signed 
statement from A.M.G., M.D., a specialist in occupational health, 
to the effect that it was as likely as not that the Veteran's 
seizure disorder commenced during service.  

Also added to the record is a July 2010 opinion rendered by A.C., 
R.N., to the effect that one cannot determine if the Veteran's 
Jacksonian epilepsy existed prior to service.  According to A.C., 
however, regardless of whether the date of onset of his epilepsy 
was prior or after his 1941 entry into active service, by 
December 1943, the Veteran's service treatment records document 
additional symtoms that show an increase in severity form partial 
simple seizures to partial complex seizures.  This nurse opined 
that this increase in severity of the Veteran's symptoms 
represented a worsening of his epilepsy condition.

The evidence added to the record since the December 1958 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and thus does bear directly 
and substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the merits 
of the claim on appeal.  Since the previous denial was premised, 
in part, on a finding that there was no evidence that the Veteran 
had a post-service chronic residual disability due to service, 
the private medical records, reflecting that the Veteran's 
epilepsy started in service or worsened during active service 
relates to an unestablished fact necessary to substantiate the 
claim.  Thus, new and material evidence has been submitted.  The 
issue of entitlement to service connection for epilepsy is 
reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall then make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for epilepsy, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

The appeal as to whether there was CUE in a December 9, 1958 
rating decision that denied service connection for epilepsy on 
the basis of failing to apply 38 U.S.C. § 354(b) is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for epilepsy, is reopened.


REMAND

The Veteran claims he has epilepsy related to active service.  He 
denies having epileptic problems until two years after his entry 
into service (see his July 2000 signed statement).

Prior to entering military service, the Veteran evidently lived 
in an orphanage from 1937 to 1941, for which there are no medical 
records regarding him, according to 1958 signed statements from 
the Reverend A.P.B., the director.

When examined for entrance into service in October 1941, a 
neurological disorder was not noted, and the Veteran was found 
qualified for active duty.  

Service treatment records indicate that, on August 9, 1943, the 
Veteran claimed he suffered from transient episodes of clonic 
contractions of the right arm and paralysis of the left foot 
without unconsciousness that started age 15.  He was hospitalized 
for observation and reiterated that he first noticed having 
seizures at age 15 that occurred approximately twice a day.  More 
recently, his attacks averaged 3 a day and he had a "funny 
feeling" in his right ankle and a slight headache after the 
attack.  Neurological examination findings were normal.  

When examined on August 19, 1943, the Veteran gave a history of a 
minor head injury when hit by a shovel at age 12 and suggested 
that a scar on his right ankle, was related to it.  
Neuropsychiatric examination only found a probable functional 
basis and a neurosurgical consultation found no objective lesion.  
A special epileptic test did not bear out a diagnosis of 
epilepsy, his diagnosis was changed to "No Disease" and he was 
returned to duty.

In October 1943, the Veteran was hospitalized for treatment of 
measles.  During that hospitalization, on November 4, 1943, he 
indicated that he had attacks of spasm of the right leg and arm 
since he was 13 years old that lasted about 15 seconds and 
occurred once or twice per week.  He repeated that he was hit on 
the hit with shovel.  The neurological consultant felt this was 
Jacksonian epilepsy.  On December 9, 1943, the Veteran was 
observed during an attack after which he was somewhat mentally 
confused.  His diagnosis was changed to Jacksonian epilepsy and, 
after a December 1943 Board of Medical Survey, he was 
subsequently discharged. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Post service, the February 1958 report of a neurological 
examination performed for VA reflects an abnormal 
electroencephalogram indicative of a convulsive disorder and a 
clinical impression of chronic brain syndrome with associated 
convulsive disorder of the clinical Jacksonian type.

In support of his claim, the Veteran points to the July 2001 
signed statement from Dr. A.M.G., the occupational medicine 
specialist, to the effect that it was as likely as not that the 
Veteran's seizure disorder commenced during service.  He further 
points to the July 2010 opinion rendered by A.C., R.N., to the 
effect that one cannot determine if the Veteran's Jacksonian 
epilepsy existed prior to service.  However, regardless of 
whether the date of onset of his epilepsy was prior or after his 
1941 entry into active service, by December 1943, the Veteran's 
service treatment records document additional symtoms that show 
an increase in severity form partial simple seizures to partial 
complex seizures.  This nurse opined that this increase in 
severity of the Veteran's symptoms represented a worsening of his 
epilepsy condition. 

In this case, the RO has not determined whether there is clear 
and unmistakable evidence that any currently diagnosed left foot 
disorder preexisted the appellant's entry into active military 
service in October 1943 and was not aggravated by service.  See 
e.g., Grantham v. Brown, 8 Vet. App. 228, 235 (1995).  Here, a 
medical opinion is required as to whether the Veteran had 
epilepsy that was aggravated by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Forward the Veteran's claims file for 
review by a VA neurologist to determine 
the etiology of any currently diagnosed 
epileptic disorder.  The examiner 
physician should review the Veteran's 
October 1941, August 9-19, 1943, and 
October and December 1943 service 
treatment records.  An examination should 
be conducted only if deemed necessary by 
the VA physician examiner.  The VA 
neurologist is to address the following

a.	Does the appellant currently have a 
seizure disorder, including 
Jacksonian epilepsy, or another type 
of epilepsy, etc?

b.	Taking into consideration the 
available evidence, when did the 
disability (or disabilities) begin?

c.	If any disability was incurred before 
October 1941, was there a permanent 
increase in disability, beyond the 
natural progress of the disorder, 
during the Veteran's period of 
military duty, namely from October 
1941 to February 1944?  (Temporary or 
intermittent flare-ups of a pre-
service condition, without evidence 
of worsening of the underlying 
condition, are not sufficient to be 
considered aggravation in service.)  
If the Veteran's epilepsy did worsen 
during service, was any such 
worsening beyond the natural 
progression of the condition?

d.	If any diagnosed epilepsy disorder 
was incurred after October 1941, the 
examiner is requested to provide an 
opinion concerning the etiology of 
any diagnosed epilepsy disorder, 
including Jacksonian epilepsy found 
to be present, to include whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently 
diagnosed Jacksonian epilepsy was 
caused by military service (including 
the findings noted in the October 
1941, August 9-19, 1943, and October 
and December 1943 service treatment 
records), or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).

e.	A detailed rationale for any opinion 
expressed should be provided.  In 
rendering an opinion, the examiner is 
particularly requested to address the 
opinions rendered by Dr. A.M. Gordon 
in May 2001 (to the effect that it 
was as likely as not that the 
Veteran's seizure disorder commenced 
during service); and by A. Canty, 
R.N., in July 2010 (to the effect 
that given the lack of objective 
clinical evidence, one cannot 
determine if the Veteran's Jacksonian 
epilepsy existed prior to service but 
by December 1943, his service 
treatment records showed an increase 
in severity from partial simple 
seizures to partial complex seizures 
that represented a worsening of his 
epilepsy disorder).


2.	The AMC should read the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner if all questions 
posed were not answered.

3.	Finally, readjudicate the remaining claim 
on appeal.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be provided a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


